Citation Nr: 0335406	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-01 734	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased evaluation for a low back 
strain, currently rated as 10 percent disabling.

2.	Entitlement to service connection for degenerative disk 
disease of the lumbar and cervical spine, to include as 
secondary to the service-connected low back strain.

3.	Entitlement to a temporary total evaluation for 
convalescence pursuant to 38 C.F.R. § 4.30 (2003).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

The record reveals that the veteran has received treatment 
from Dr. Joe D. Rawlings for at least 15 years beginning in 
1984.  Some of Dr. Rawlings' records are included in the 
claims folder, but all of them must be requested.  In 
addition, Dr. Rawlins notes the veteran was hospitalized on 
several occasions.  The claims folder contains reports from 
the two 1999 hospitalizations, but not for previous hospital 
stays at Archbold Memorial Hospital in November 1990, August 
1991, December 1993, July 1995, and February 1996. Decisions 
of the Board must be made based on all evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
Therefore, the RO must obtain all available records from Dr. 
Rawlings, and from Archbold Memorial Hospital.

The Board notes that the regulations relating to disabilities 
of the spine have recently been amended, and the RO should 
evaluate the veteran's service connected back disability 
using both the old and the new rating criteria.  See, 67 FR 
48,785 (July 26, 2002), 68 FR 51,454 (August 27, 2003).  The 
RO should readjudicate the low back increased rating claim 
under both the old and the new rating criteria.  See, 
VAOPGCPREC 7-2003.  

The Board also finds that an additional examination is 
required.  The veteran has claimed that his degenerative disc 
disease of the lumbar and cervical spine is related to his 
service connected low back strain.  The veteran is entitled 
to an examination to obtain an opinion as to this claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The VA examination in September 2001 does not 
indicate any opinion as to whether there is a relationship 
between these disabilities or not.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	Request all treatment records from Dr. 
Joe D. Rawlings, 708 South Broad St., 
Thomasville, GA 31792 from 1984 to the 
present.  Request all records from 
Archbold Memorial Hospital, Gordon Ave. 
at Mimosa Dr., Thomasville, GA 31792 
for hospitalizations in November 1990, 
August 1991, December 1993, July 1995, 
and February 1996. 

3.	Make arrangements for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and etiology of his 
degenerative disc disease of the lumbar 
and cervical spine.  The examiner should 
review the claims folder and offer an 
opinion as to whether it is more likely, 
less likely, or as likely as not that 
the veteran's degenerative disc disease 
of the lumbar or cervical spine was 
caused or aggravated by the service-
connected low back strain.  If 
aggravated by the low back strain, the 
examiner should specify what measurable 
degree of lumbar or cervical spine 
impairment is attributable to the 
service-connected low back strain.  All 
indicated tests should be performed.  
The examiner should provide a complete 
rationale for any opinion offered.

4.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained.  The evaluation of the low 
back strain should include an evaluation 
under both the old and new rating 
criteria for disabilities of the spine.  
See, VAOPGCPREC 7-03.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




